Citation Nr: 0509204	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  03-07 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







INTRODUCTION

The veteran served on active military duty from June 1969 to 
June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Pittsburgh, Pennsylvania.  Specifically, in that decision, 
the RO determined that new and material evidence sufficient 
to reopen the previously denied claim of entitlement to 
service connection for a low back disability had not been 
received.  

Following receipt of notification of the December 2002 
decision, the veteran perfected a timely appeal with respect 
to the denial of his petition.  In June 2004, the Board 
determined that new and material sufficient to reopen the 
previously denied claim of entitlement to service connection 
for a low back disability had, in fact, been received.  
Consequently, the Board granted to veteran's petition to 
reopen this previously denied issue.  In addition, the Board 
remanded the de novo claim for service connection for a low 
back disability to the RO for further evidentiary 
development.  Following completion of the requested 
development, the RO, in December 2004, returned the veteran's 
case to the Board.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  


REMAND

At VA psychiatric examinations conducted in January 1993 and 
December 1996, the veteran reported that he was employed on a 
full-time basis.  Furthermore, in the report of the VA 
post-traumatic stress disorder examination completed in 
December 1999, the examiner noted that the veteran was 
"managing to maintain a steady work record."  

During the current appeal, and specifically in a VA 
Form 21-8940, Veteran's Application For Increased 
Compensation Based On Unemployability, which was received at 
the RO in November 2003, the veteran noted that he expected 
to receive disability retirement benefits and that, to this 
end, he had a hearing scheduled in the following month.  
Subsequently, at the VA spine examination conducted in August 
2004 pursuant to the Board's June 2004 remand, the veteran 
reported that he "is on Social Security Disability for his 
low back and also post-traumatic stress disorder problems."  

Significantly, however, copies of any decision of the Social 
Security Administration (SSA) granting disability benefits to 
the veteran, as well as the medical records used in support 
of any such an award, have not been obtained and associated 
with his claims folder.  A remand is necessary, therefore, to 
accord the RO an opportunity to procure such documents and to 
associate them with the veteran's claims folder.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should obtain copies of any 
SSA decision granting disability benefits 
to the veteran as well as the medical 
records used in support of any such an 
award.  All available documents should be 
associated with the veteran's claims 
folder.  

2.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for a low back 
disability.  If the decision remains in 
any way adverse to the veteran, he and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC0.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



